Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
QUAYLE ACTION
Priority
This application is a national stage of PCT/US2018/056379, filed 10/17/2018, claiming priority to U.S. Provisional Application Ser. No. 62/574,067, filed 10/18/2017.

Claim Objection
This application is in condition for allowance except for the following formal matter: 
Claims 1,4, and 7 are objected to because of the misspelling, in several places, of “cycloalkyl.” Appropriate correction is required.
 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622